DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 30 January 2020. Claims 1-8 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. 
Information Disclosure Statement
The IDS received on 30 January 2020 has been considered. 
The IDS received on 22 February 2022 has been considered. 
Specification
On page 16, para [0046] of the specification, the number of opening parentheses in Equation 2 does not match the number of closing parentheses. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for not particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the phrase "correct a reference deceleration generated by returning the accelerator pedal to an initial position" is ambiguous and therefore indefinite. The phrase could be interpreted to mean (a) an action of returning the accelerator to an initial position is performed by the driver, and in response a reference deceleration is first generated and then corrected by the brake force controller; or (b) a reference deceleration is defined as a deceleration which corresponds to the return of the accelerator to an initial position, and the brake force controller uses a corrected value for the reference deceleration. In either case, the initial position of the accelerator is understood to mean a zero value of the accelerator position. 
As to claim 4, there is no clear antecedent for the term "the predetermined deceleration" and therefore the term is indefinite. It is presumed the term refers to the reference deceleration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,306,718 B2 (Kubo et al., hereinafter "Kubo"). 

As to claim 1, Kubo discloses a brake force control system for a vehicle, comprising: 
	a controller that controls a brake force based on a deceleration determined with respect to a position of an accelerator pedal within a predetermined range (col 3 ln 58-61 - "The control unit 4 carries out an automatic brake control for operating the brake control section 5, in accordance with the accelerator manipulating state derived from the accelerator-state detecting section 2"), 
	wherein the controller is configured to 
	calculate a target deceleration to travel through a target site existing a predetermined distance ahead of the vehicle at a target speed, in accordance with a decelerating factor determined based on information ahead of the vehicle (col 3 ln 52-57 - "the preceding-vehicle detecting section 7 and the curve detecting section 8 function as a speed-reduction target detecting section that detects whether a speed-reduction target object (i.e., the preceding vehicle or curve) requiring a speed reduction of the host vehicle is present or absent in a traveling direction of the host vehicle"), and 
	correct a reference deceleration generated by returning the accelerator pedal to an initial position, if the reference deceleration is equal to or less than the target deceleration (col 4 ln 11-12 - "This accelerator-off timer represents a situation that the driver has done the accelerator-off operation", col 5 ln 21-22 - "the control unit 4 carries out a deceleration determining logic for determining a target deceleration .alpha.", col 8 ln 20-22 - "At step S1103, it is judged whether or not a magnitude (absolute value) of the target deceleration .alpha. is greater than a limiter .alpha.max. If YES at step S1103, the program proceeds to step S1105", col 8 ln 29 - "At step S1105, the limiter .alpha.max is assigned to the value .alpha.").

As to claim 2, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the corrected reference deceleration is set to the target deceleration (col 8 ln 29).

As to claim 3, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the controller is further configured to 
	calculate a plurality of the target decelerations depending on number of the decelerating factors (col 8 ln 51-54 - "FIG. 14 is a time chart showing a variation of the target deceleration in the case that the host vehicle travels on a curve and also a preceding vehicle is present"), and 
	compare the greatest target deceleration to the reference deceleration to correct the reference deceleration (Fig 2, col 9 ln 41-45 - "the automatic brake is actuated according to the target deceleration .alpha. calculated from the distance D, the initial speed Vs and the final speed V.sub.E in the deceleration determining logic of step S10").

As to claim 4, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the controller is further configured to 
	indicate danger or to activate an automatic brake system thereby generating the brake force irrespective of the position of the accelerator pedal (col 9 ln 41-45), or 
	indicate danger and to activate the automatic brake system thereby generating the brake force irrespective of the position of the accelerator pedal, if the target deceleration is equal to or greater than the predetermined deceleration (col 8 ln 20-22, col 8 ln 29, col 9 ln 41-45).

As to claim 5, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the target deceleration is calculated based on a current speed of the vehicle, the target speed, and the predetermined distance to the target site (col 7 ln 57-63 - "a current vehicle speed (speed at this moment) Vs is read out from a vehicle speed sensor 14, and then the target deceleration .alpha. (&lt;0) necessary to reduce the speed of host vehicle from the initial speed (current speed value) Vs to the final speed V.sub.E within the distance D is calculated. Then, the program proceeds to step S1102. That is, since a relation: Vs.sup.2-V.sub.E.sup.2=2.alpha.D is satisfied").

As to claim 6, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the decelerating factor includes a situation when travelling through a curve in a stable manner (Fig 8, Fig 9, col 6 ln 64-col 7 ln 5 - "a distance between the intersection point A and the host vehicle is calculated and regarded as the distance D. [...] the distance D is not changed (i.e., is maintained at a fixed value) until the host vehicle reaches the intersection point A. That is, when the host vehicle has reached the initially-determined intersection point A, a new intersection point A is determined, and the distance D is set at a new value calculated based on the new intersection point A", col 7 ln 35-36 - "a target turning acceleration Gs at the intersection point A is regarded as the turning acceleration G"), and 
	the controller is further configured to reduce the target speed with a reduction in a radius of the curve (col 7 ln 44-49 - "the target turning speed is calculated based on a following formula (1) from the turning acceleration G and the turning radius R of the intersection point A. [...] Turning Speed={square root over (GsR)}").

As to claim 7, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the decelerating factor includes a situation when decelerating the vehicle to keep a distance from a vehicle running ahead (col 3 ln 52-57), and 
	the target speed is calculated taking account of a speed of the vehicle running ahead (col 4 ln 36-39 - "in the case that the preceding vehicle is detected, the preceding-vehicle speed and the preceding-vehicle distance are respectively calculated in the preceding-vehicle determining logic", col 4 ln 51-53 - "the preceding-vehicle detecting section 7 defines the value of the preceding-vehicle speed as a final speed V.sub.E").

As to claim 8, Kubo discloses the brake force control system for the vehicle as claimed in claim 1, and further discloses wherein the controller comprises a map increasing the deceleration with a reduction in depression of the accelerator pedal toward the initial position within the predetermined range (col 8 ln 8-11 - "in the case that the accelerator releasing speed is high, the predetermined time interval t0 is set at a greater value than that in the case that the accelerator releasing speed is low"), and 
	the controller is further configured to correct the map in such a manner as to increase a change in the deceleration with respect to the position of the accelerator pedal if the reference deceleration is equal to or less than the target deceleration (col 9 ln 29-35 - " if the driver conducts the accelerator-off operation immediately before the curve, the target deceleration is maintained at 0.1 G for a relatively long time, resulting in a high turning speed. On the contrary, if the driver conducts the accelerator-off operation well before the curve, the target deceleration is maintained at 0.1 G for a relatively short time, resulting in a low turning speed").
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to vehicles operating in a one pedal driving mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669